     Case 4:17-cr-00293-BSM Document 2039 Filed 04/27/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                        Plaintiff

v.                                  Case No.: 4:17−cr−00293−BSM

Wesley S Gullett                                                              Defendant




                                NOTICE OF HEARING


     PLEASE take notice that a Sentencing has been set in this case for May 19, 2021, at
11:30 AM before Judge Brian S. Miller in Little Rock Courtroom # 2D in the Richard
Sheppard Arnold United States Courthouse located at 600 West Capitol Avenue, Little
Rock, Arkansas.



DATE: April 27, 2021                             AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                 By: Raeanne M. Gardner, Deputy Clerk




Electronic copy provided to:

U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
